DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 8/18/2022 under AFCP2.0 have been received and entered. Claims 7 and 17 have been amended. Claims 1-20 are pending in the application.
Applicants’ remark has been considered and it appeared to overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, none of the prior art of record teaches or suggests the interrelationship performance operation of estimating a self speed of the ego vehicle using a first frame t-1 and a second frame t obtained from a Lidar sensor coupled to the ego vehicle by estimating an intervening rotation θ about a z axis and translation in orthogonal x and y directions using a deep learning algorithm over the relatively shorter distance range from the ego vehicle; dividing each of the first frame t-1 and the second frame t into multiple adjacent input ranges and estimating a relative speed of the object at the relative longer distance subsequently processing each frame…, and combining the estimation of estimating the self speed with the estimation of the estimating the relative speed to obtain an estimation of the absolute speed of the object at the relatively longer distance. It is these limitations as they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claims 7 and 17, none of the prior art of record teaches or suggests the interrelationship performance operation of receiving a first frame t-1 and a second frame t obtained from a Lidar sensor coupled to the ego vehicle and driving each of the frame t-1 and the second frame t into multiple adjacent input rage s and processing each frame using multi-task network, with the input ranges processed using a corresponding convolution neural network configured to provide intervening rotation θ about a z axis and translation in orthogonal x and y directions over the relatively shorter distance range from the ego vehicle to estimate a self speed of the ego vehicle and to estimate a relative speed of the object at the relatively longer distance by processing each frame over the multiple adjacent input ranges; and combining the estimation of the estimating the self speed with the estimation of the estimating the relatively speed to obtain an estimation of the absolute speed of the object at the relatively longer distance. It is these limitations as they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art. 
The prior art, Smith et al (US 20190315351) discloses determining yaw parameters of additional vehicle that is in addition to a vehicle being autonomously controlled. Autonomous steering, acceleration, and/or deacceleration of the vehicle can be adapted based on a determined yaw rate of the additional vehicle, the yaw parameters of the additional vehicle are determined based on data from a phase coherent light detection and ranging (LIDAR) component of the vehicle (figures 1-4, pars 0061-0063, 0069, 0165-0167), but does not expressly disclose the above features of claims 1, 7, 11 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Smith et al (US 10906536) discloses control of autonomous vehicle based on determined yaw parameter(s) of additional vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865